DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 2/25/2021 was considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“blade carrying structure” in claim 1 wherein the structure corresponds to one or more arms per specification at pg. 13 ln. 22 and claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hütter US 4197056 in view of Doman US 4353681.
Regarding claim 1, Hütter discloses a horizontal axis wind turbine (Fig. 1) comprising: 
a tower (16), a nacelle (comprising 10, 11, 13, 14, 15 and 17) mounted on the tower, a yaw system (col. 4 ln. 17-26), a hub (12) mounted rotatably on the nacelle, the hub (12) comprising 
a blade carrying structure (corresponding to arms with hinges at 4), and 
at least one wind turbine blade (3) defining an aerodynamic profile between an inner tip (where 5 is hinged with 13) and an outer tip (radially outermost part of 20), the wind turbine blade (3) comprising:
a hinge (4) connecting the wind turbine blade (3) to the blade carrying structure (arms of 12), in a hinge region (at 4) of the wind turbine blade (3), the hinge region (at 4) being arranged at a non-zero distance from the inner tip (where 5 is hinged with 13) and at a non-zero distance from the outer tip (radially outermost part of 20), the wind turbine blade (3) thereby being arranged to perform pivot movements relative to the blade carrying structure (arm of 12) between a minimum pivot angle and a maximum pivot angle (Fig. 1),
an outer blade part (19 and 20) arranged between the hinge region (at 4) and the outer tip (radially outermost part of 20), and
an inner blade part (5) arranged between the hinge region (at 4) and the inner tip (where 5 is hinged with 13), wherein the outer blade part (19 and 20) extends from the hinge region (at 4) along a first direction and the inner blade 
    PNG
    media_image1.png
    841
    400
    media_image1.png
    Greyscale
part (5) extends from the hinge region (at 4) along a second direction, and wherein the first direction and the second direction form an angle, α, there between, where 0°<α<90° (Fig. 1).
However, it does not teach that the nacelle is mounted to the tower via the yaw system.
Doman teaches a horizontal wind turbine comprising a nacelle(18) mounted to a tower (24) via a yaw system (yaw bearing 27 and col. 3 ln. 28-32) in order to orient the wind turbine into the wind.  Since Hütter teaches “any desired per se known device” (col. 4 ln. 17-22) can be used to yaw the turbine rotor into the wind and Doman teaches a known yaw system, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to simply substitute the base mounted yaw system as taught by Hütter by replacing it with the nacelle mounted yaw system as taught by Doman in order to yield the predictable result of orienting the wind turbine into the wind so that the useful kinetic energy therefrom may be harvested by the wind turbine. See KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007), MPEP 2143 (I)(B).
Regarding claim 2, Hütter further discloses that the angle, α, is in a flap-wise direction (Fig. 1).
Regarding claim 3, Hütter further discloses that the outer blade part (19 and 20) and the inner blade part (5) are two separate parts being joined to each other (via hinge 6).
Regarding claim 4, Hütter further discloses a hinge part (18) interconnecting the inner blade part (5) and the outer blade part (19 and 20).
Regarding claim 5, Hütter further discloses that the outer blade part (19 and 20) and the inner blade part (5) form one piece (col. 3 ln. 35-49, when rotor blades are less than 20 meters).
Regarding claim 6, Hütter further discloses that, α, is within a range of 5°to 45° (Fig. 1).
Regarding claim 12, Hütter further discloses a biasing mechanism (17) arranged to apply a biasing force to the wind turbine blade (3) which biases the wind turbine blade towards a position defining a minimum pivot angle relative to the blade carrying structure (arms of 12).
Regarding claim 13, Hütter further discloses a biasing mechanism (17) arranged to apply a biasing force to the wind turbine blade (3) which biases the wind turbine blade towards a position defining a maximum pivot angle relative to the blade carrying structure (arms of 12).
Regarding claim 14, Hütter further discloses that the blade carrying structure (arms of 12) comprises one or more arms, each arm having a wind turbine blade (3) connected thereto (Fig. 1).
Regarding claim 15, Hütter further discloses that 
    PNG
    media_image2.png
    841
    400
    media_image2.png
    Greyscale
wherein each arm extends from the hub (12) along a direction which forms an angle, β, relative to a vertical direction, where 0°<β<30° (Fig. 1). 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hütter US 4197056 in view of Doman US 4353681 as applied to claim 1 above and further in view of Garcia Andujar US 20100104444.
Regarding claims 7 and 8, Hütter does not teach the inner blade part (5) and/or the outer blade part (19 and 20) are curved in a flap-wise direction or edge-wise direction.
Garcia Andujar teaches that it is known in the prior art for wind turbine blades to curve towards the wind (i.e. flap-wise direction; [0003]), to curve within the rotor plane (i.e. edge-wise direction; [0005]), or both (Figs. 1 and 3) in order to prevent the blades from coming in contact with the tower ([0003]), to improve aerodynamics ([0005]), and to enhance aerodynamic performance once loads deform the blade ([0013]), respectively.  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rotor blade as taught by Hütter by utilizing a curved blade in the flap-wise and/or edge-wise direction as taught by Garcia Andujar in order to prevent blades from contacting the tower, improve aerodynamics and/or enhance aerodynamic performance once loads deform the blade.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hütter US 4197056 in view of Doman US 4353681 as applied to claim 1 above and further in view of Class US 5219454.
Regarding claim 10, Hütter does not teach that the inner blade part (8) is provided with a balancing mass.
Class teaches a horizontal wind turbine comprising providing balancing masses (15) at an inner part of the blade (Fig. 2) in order to offset any unbalance in the rotor (col. 5 ln. 39-52).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the blades as taught by  Hütter by utilizing a balancing mass as taught by Class, in order to balance out the rotor.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hütter US 4197056 in view of Doman US 4353681 as applied to claim 1 above and further in view of Bassett US 4533297.
Regarding claim 11, Hütter does not teach that the inner blade part and/or the outer blade part is provided with a winglet.
Bassett teaches a horizontal wind turbine comprising winglets (38 and 39) on inner and outer blade parts in order to enhance wake control and help concentrate air into the rotor blades (col. 8 ln. 18-20).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the blades as taught by Hütter by utilizing winglets as taught by Bassett in order to enhance wake control and help concentrate air into the rotor blades.

Allowable Subject Matter
Claims 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 is allowable for the orientation of the fibers outlined in the claim.  While it is known to make a wind turbine blade out of fiberglass or other fiber matrix materials any combination with the prior art to orient the fibers according to the claim would be the result of improper hindsight reasoning. 
Claim 16 is allowable for the angle formed by the hinge.  Such is not found in the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 9:30am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745